DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.
 	Claims 1-4 are pending. The 35 U.S.C. 112(a), first paragraph and indefiniteness rejections are withdrawn due to the amendment. 

Response to Arguments
Applicant’s arguments, see pages 5-6, filed March 3, 2021, with respect to the rejection(s) of claim(s) 1-4 under the combinations of Geiger (US 2014/0161601) and Thompson (US Patent 6,575,694) and of Geiger (US 2014/0161601) and Gabrys (US Patent 7,597,040) have been fully considered and are persuasive since none of the cited prior art disclose the amended limitation. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schilling (US 2010/0154384) in view of Geiger (US 2014/0161601) and Gabrys (US Patent 7,597,040). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2010/0154384) in view of Geiger (US 2014/0161601) and in further view of Gabrys (US Patent 7,597,040).
	In regards to claim 1, Schilling discloses a turbine assembly comprising:
a turbine rotor rotatable about a turbine axis of the turbine assembly (Figs. 1-2); and
a casing (100) extending radially outward of the turbine rotor (Fig. 1),
Schilling does not disclose the casing comprising: 
an outer ring; 
an inner ring disposed radially inward from and co-axially with the outer ring and the turbine axis, wherein the outer ring and the inner ring form an annular gap extending therebetween; and 
a plurality of fins disposed between the outer ring and the inner ring and extending at least partially circumferentially and radially therebetween, wherein the plurality of fins is monolithically formed as a single piece of material with the inner and outer rings, wherein each of the plurality of fins spirals radially outward on a radial plane in a direction that is opposite to a direction of rotation of the turbine rotor.
Geiger discloses a turbine assembly comprising: a casing (3, Fig. 2) comprising: 
an outer ring (10); 
an inner ring (9) disposed radially inward from and co-axially with the outer ring and the turbine axis (Fig. 3), wherein the outer ring and the inner ring form an annular gap extending therebetween; and 
a plurality of fins (11, honeycomb structure, par. 34, Figs. 3, 5) disposed between the outer ring and the inner ring and extending at least partially circumferentially and radially therebetween 
Schilling discloses a turbine assembly with a casing, however does not disclose a containment arrangement with an outer ring, an inner ring and a plurality of fins. Geiger, which is also directed to a turbine assembly, discloses a housing provided radially outward of a turbine assembly with an outer ring, an inner ring and a plurality of fins to shield the housing against an unwanted break-through of broken rotating parts (Geiger par. 16). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the turbine assembly of Schilling by providing the casing with an outer ring; an inner ring disposed radially inward from and co-axially with the outer ring and the turbine axis, wherein the outer ring and the inner ring form an annular gap extending therebetween; and a plurality of fins disposed between the outer ring and the inner ring and extending at least partially circumferentially and radially therebetween, wherein the plurality of fins is monolithically formed as a single piece of material with the inner and outer rings, as taught by Geiger, to shield the housing against an unwanted break-through of broken rotating parts (Geiger par. 16).
Furthermore, Gabrys discloses a containment arrangement with a plurality of fins (18) spiral radially outward on a radial plane (Fig. 12).
Gieger discloses a containment arrangement with fins in between an inner and outer ring, however does not disclose the fins spiral radially outward. Gabrys, which is also directed to a containment arrangement for a cylindrical body on an aircraft, discloses a plurality of fins spiral radially outward which overlap adjacent fins and provide a contoured shape to absorb energy (Col. 2, lines 29-44). Thus, it would have been obvious to one having ordinary skill in the art to further modify the turbine assembly of Schilling by providing each of the plurality of fins spiral radially outward on a radial plane, as taught by Gabrys, such that the fins spiral in a direction that is opposite to a direction of rotation of the turbine rotor, to provide energy absorbing elements in an overlapping configuration and having a contoured shape to absorb energy (Gabrys Col. 2, lines 29-44).

In regards to claim 2, the modified turbine assembly of Gieger comprises each of the plurality of fins extends from the inner ring to the outer ring (Gabrys Fig. 12).
In regards to claim 3, the modified turbine assembly of Gieger comprises each of the plurality of fins is curved about a respective fin axis that is offset from and parallel to the axis of the turbine rotor (with the curvature of Gabrys generally conforming to a fin axis offset and parallel to the axis, see annotated of Gabrys Fig. 12 below).


    PNG
    media_image1.png
    223
    284
    media_image1.png
    Greyscale

Annotated Fig. 12 of Gabrys
In regards to claim 4, the modified turbine assembly of Gieger comprises the outer ring includes a first radius, wherein each of the plurality of fins comprises a radius of curvature that is less than the first radius (with the radius of curvature of Gabrys generally conforming to the fin, see annotated of Gabrys Fig. 12 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                                
4/15/2021